IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40576

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 628
                                                 )
       Plaintiff-Respondent,                     )      Filed: August 20, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
PATRICK LANDON ELLIS,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony eluding a police officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Patrick Landon Ellis pled guilty to felony eluding a police officer. I.C. § 49-1404. The
district court sentenced Ellis to a unified term of five years, with a minimum period of
confinement of two years. The district court also ordered the suspension of Ellis’ driver’s license
for a period of three years. Ellis filed an I.C.R. 35 motion for reduction of his sentence, which
the district court denied. Ellis appeals, challenging the excessiveness of his sentence and the
driver’s license suspension.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ellis’s judgment of conviction and sentence are affirmed.




                                                   2